United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stamps, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
F. Mattision Thomas, III, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2041
Issued: July 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2010 appellant, through an attorney, filed a timely appeal from a May 25,
2010 decision of the Office of Workers’ Compensation Programs denying her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that her head, neck and arm conditions were
causally related to the July 28, 2009 employment incident.
FACTUAL HISTORY
On July 28, 2009 appellant, then a 35-year-old part-time flexible clerk, filed a traumatic
injury claim alleging that she injured her head and neck that day when she slipped on a wooden
ramp and fell backwards.
1

5 U.S.C. § 8101 et seq.

In the medical portion an authorization for examination and/or treatment (Form CA-16)
dated August 4, 2009, Dr. James Chambliss diagnosed cervalgia and lumbago, but provided no
opinion as to whether the conditions were employment related. He noted appellant’s history of
the injury as a traumatic fall with back and neck pain. Dr. Chambliss diagnosed lumbago and
neuralgia in an August 4, 2009 CA-17 form and that she injured herself on July 28, 2008 when
she slipped on a ramp and landed on her back and head.
In progress notes dated August 13 to 26, 2009, Dr. Chambliss noted the injury occurred
when appellant slipped on a wet ramp on July 28, 2009 while delivering mail and fell on her
back and neck. He diagnosed cervalgia, back pain and neurologic deficit. In September 2
and 9, 2009 progress notes, Dr. Chambliss diagnosed headaches and cervalgia and diagnosed
cervalgia in September 16 and 29, 2009 notes. He noted the history of the injury, diagnosed
cervalgia and headache and provided work restrictions in an October 27, 2009 CA-17 form.
In a November 5, 2009 letter, the Office informed appellant that her claim had been
handled administratively to allow medical payments of up to $1,500.00, but was to be
adjudicated on the merits as medical benefits exceeded that amount. It informed her that the
medical evidence currently of record was insufficient to support her claim and advised her as to
the medical evidence required to establish a compensable injury.
Appellant subsequently submitted progress notes dated August 4 to November 20, 2009
from Dr. Chambliss, who noted her injury history and diagnosed cervalgia, headache and back
pain.
An August 14, 2009 cervical spine magnetic resonance imaging (MRI) scan was
essentially normal with minimal C5-6 and C6-7 central disc protrusion and some normal cervical
lordotic curvature straightening. Similarly, the lumbar spine MRI scan reported findings within
normal limits and a minimal L5-S1 central disc bulge.
By decision dated December 15, 2009, the Office denied appellant’s claim finding
insufficient medical evidence explaining how the diagnosed conditions were causally related to
the July 28, 2009 incident at work.
On January 11, 2010 appellant’s counsel requested an oral hearing before an Office
hearing representative, which was held on April 7, 2010.
Following the hearing appellant submitted a December 3, 2009 report from Dr. Lon
Burba, an examining physician, with an electromyograph (EMG) report. Dr. Burba related that
on July 28, 2009 she slipped on a wet ramp and fell on her back which caused headaches and
neck pain. He diagnosed cervical spasms, cervical headaches with retro-orbital pain or posttraumatic migraines and confusional spells. Appellant’s examination was essentially normal
except for the findings of tenderness over the greater occipital nerves and stiff neck. Dr. Burba
attributed her headaches to pressure beginning in the occipital nerve distribution which radiated
to the back of her head. The EMG report noted right condylar groove syndrome, right carpal
tunnel syndrome and mild chronic C5 and C7 dorsal root denervation due to degenerative disc
disease.

2

On May 5, 2010 Dr. Scott M. Schlesinger, an examining Board-certified neurological
surgeon, reported appellant’s ulnar neuropathy complaints began following her fall at work. He
assumed the history given by her was correct and concluded that “she must have injured the
ulnar nerve during the fall and developed symptoms of ulnar neuropathy at the elbow.”
Dr. Schlesinger noted that it was possible to develop ulnar neuropathy with no trauma.
Considering the lack of symptoms prior to the injury, he concluded that appellant’s ulnar
neuropathy was a result of her fall at work.
By decision dated May 25, 2010, the Office hearing representative affirmed the denial of
her claim.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.2
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.3 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.6 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The Office accepted the July 28, 2099 employment incident at work in which appellant
fell on a ramp. Appellant’s burden is to demonstrate the established employment incident caused
an injury. Causal relationship is a medical issue that can only be established by probative
medical opinion evidence. Appellant has not submitted sufficient medical opinion evidence
2

John J. Carlone, 41 ECAB 354 (1989); B.F., Docket No. 09-60 (issued March 17, 2009).

3

D.B., 58 ECAB 464 (2007); Paul Foster, 56 ECAB 208 (2004).

4

D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, 57 ECAB 364 (2006); see also C.B., Docket No. 08-1583
(issued December 9, 2008).
5

A.D., 58 ECAB 149 (2006); Michael S. Mina, 57 ECAB 379 (2006); see also Y.J., Docket No. 08-1167 (issued
October 7, 2008).
6

Sedi L. Graham, 57 ECAB 494 (2006); J.J., Docket No. 09-27 (issued February 10, 2009).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

supporting her claim. The Board finds that she has not established that she sustained an injury in
the performance of duty on July 28, 2009, causally related to her employment.
In support of her claim appellant submitted MRI scans of the cervical and lumbar spine,
duty status reports and medical reports from Drs. Chambliss, Burba and Schlesinger. The reports
from Drs. Chambliss and Burba have limited probative value on causal relationship because they
lack an opinion explaining how the established employment incident caused the conditions they
diagnosed.8 In his various reports and duty status reports from August 4 to November 20, 2009,
Dr. Chambliss provided diagnoses of cervalgia, headache and back pain. While he related that
appellant’s injury occurred at work when she slipped on a wet ramp and fell on to her back and
head, he never stated that this injury was the cause of the diagnosed conditions. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.9 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record and provide
medical rationale explaining the nature of the relationship between the diagnosed condition and
the established incident or factor of employment.10 Therefore, Dr. Chambliss’ medical reports
are insufficient to meet appellant’s burden of proof.
Similarly, Dr. Burba’s December 3, 2009 report is also insufficient to meet appellant’s
burden of proof. He noted that she sustained a work injury on July 28, 2009 when she slipped on
a wet ramp and fell on her back which caused headaches and neck pain. Dr. Burba noted an
essentially normal examination and diagnosed cervical spasms, cervical headaches with retroorbital pain or post-traumatic migraines and confusional spells. He did not explain how the
diagnosed cervical spasms, cervical headaches with retro-orbital pain or post-traumatic
migraines and confusional spells were caused or contributed to by the July 28, 2009 employment
incident.11 Moreover, the Board notes that pain is generally considered a symptom, not a firm
medical diagnosis.12 Thus, Dr. Burba’s opinion is insufficient to establish that the diagnosed
conditions were caused or aggravated by appellant’s employment injury.
The record also contains a May 5, 2010 report from Dr. Schlesinger diagnosing ulnar
neuropathy which he attributed to appellant’s employment fall on July 28, 2009. Dr. Schlesinger
attributed this condition to the employment injury as she had no problems prior to the fall while
8

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Mary E. Marshall, 56 ECAB 420 (2005); see
F.T., Docket No. 09-919 (issued December 7, 2009); (medical reports that do not contain rationale on causal
relationship have little probative value).
9

Jaja K. Asaramo, 55 ECAB 200 (2004); C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 082214 (issued May 6, 2009).
10

See Roy L. Humphrey, 57 ECAB 238 (2005); Lee R. Haywood, 48 ECAB 145 (1996).

11

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
12

Robert Broome, 55 ECAB 339 (2004); C.F., Docket No. 08-1102 (issued October 10, 2008).

4

noting that it was possible to develop ulnar neuropathy with no trauma. The Board notes that the
mere fact that a condition arises after an injury and was not present before an injury is not
sufficient to support causal relationship.13 Furthermore, Dr. Schelsinger’s report lacked a clear
explanation on the causal connection of appellant’s ulnar neuropathy to her fall on July 28, 2009
and failed to support such explanation with medical evidence. Medical reports not fortified by
rationale on causal relationship are of diminished probative value and are insufficient to meet a
claimant’s burden of proof.14
The August 14, 2009 lumbar and cervical MRI scans and EMG report insufficient to
establish appellant’s claim as the issue of causal relationship was not addressed in the reports.15
An award of compensation may not be based on surmise, conjecture or speculation.16
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.17 The fact that a condition manifests itself or worsens during a
period of employment18 or that work activities produce symptoms revelatory of an underlying
condition19 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
Because appellant has not submitted competent medical opinion evidence containing a
reasoned discussion of causal relationship, one that soundly explains how the accepted
employment incident caused or aggravated a firmly diagnosed medical condition, the Board
finds that she has not established the essential element of causal relationship.
On appeal, appellant’s counsel contends that the Office’s decisions are contrary to fact
and law. As noted, however, the medical evidence of record is not sufficient to establish a
diagnosed condition causally related to her accepted July 28, 2009 employment incident.
CONCLUSION
The Board finds appellant has not established that she sustained an injury in the
performance of duty on July 28, 2009, causally related to her employment.

13

Michael S. Mina, 57 ECAB 379 (2006).

14

Cecelia M. Corley, 56 ECAB 662 (2005).

15

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, supra note 9; Michael E. Smith, 50 ECAB 313 (1999).

16

D.D., 57 ECAB 734 (2006); Paul E. Thams, 56 ECAB 503 (2005); E.J., Docket No. 09-1481 (issued
February 19, 2010).
17

Sandra D. Pruitt, 57 ECAB 126 (2005); W.D., Docket No. 09-658 (issued October 22, 2009).

18

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393 (1960).

19

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155 (1960).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 25, 2010 is affirmed.
Issued: July 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

